17-01090-tmd Doc#42 Filed 10/18/18 Entered 10/18/18 23:42:55 Imaged Certificate of
                                Notice Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: October 16, 2018.

                                                           __________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

   In re:                                       )            Chapter 11
                                                )
   Trinity River Resources, LP                  )            Case No. 16-10472 (TMD)
                                                )
                               Debtor.          )
   ____________________________________________ )
   TRINITY RIVER RESOURCES, LP,                 )
                                                )
                               Plaintiff,       )
                 v.                             )            Adv. No. 17-01090 (TMD)
                                                )
   MATTHEW J. TELFER, BBX OPERATING,            )
   LLC, KODIAK RESOURCES, INC., BORDER          )
   TO BORDER EXPLORATION, LLC, BORDER           )
   TO BORDER #1, LP AND JOHN GAINES,            )
                                                )
                               Defendants.      )

                  AGREED ORDER ON DEFENDANT’S MOTION TO PARTIALLY
                       QUASH SUBPOENA TO PRODUCE DOCUMENTS

            Came on for consideration the Defendant’s Motion to Partially Quash Subpoena to

   Produce Documents (the “Motion”)(Dkt. No. 38) which was filed in response to a subpoena (the




   031731-84219/4848-3728-4472.1
17-01090-tmd Doc#42 Filed 10/18/18 Entered 10/18/18 23:42:55 Imaged Certificate of
                                Notice Pg 2 of 3


   “Subpoena”) that Plaintiff served on Bracewell LLP (“Bracewell”) as the former counsel to

   Trinity River Resources, LP (the “Debtor”). It is, therefore,

            ORDERED that Bracewell shall only produce documents (redacted to exclude non-

   Debtor matters) relating to matters on which Bracewell advised or represented the Debtor in

   responding to the Subpoena; and it is further

            ORDERED that the rights of all parties as to whether Bracewell advised or represented

   the Debtor on any particular matter are preserved and any disputes relating to whether Bracewell

   advised or represented the Debtor on any particular matter shall be heard by the Court on further

   notice and motion.


   AGREED AND ENTRY REQUESTED BY:

   Waller Lansden Dortch & Davis, LLP

   By: /s/ Mark C. Taylor
           Mark C. Taylor
           State Bar No. 19713225
   100 Congress Avenue, Suite 1800
   Austin, Texas 78701
   Mark.taylor@wallerlaw.com
   Mark C. Taylor
   Waller Lansden Dortch & Davis LLP
   100 Congress Avenue, 18th Floor
   Austin, Texas 78701
   (512) 685-6400
   (512) 685-6417 (facsimile)


   AGREED AS TO FORM:



   By: /s/ Thomas Labuda
           Thomas Labuda
           Sidley Austin LLP
           Counsel for Liquidating Trustee


   031731-84219/4848-3728-4472.1
                                                    2
         17-01090-tmd Doc#42 Filed 10/18/18 Entered 10/18/18 23:42:55 Imaged Certificate of
                                         Notice Pg 3 of 3
                                               United States Bankruptcy Court
                                                 Western District of Texas
Trinity River Resources, LP,
         Plaintiff                                                                                Adv. Proc. No. 17-01090-tmd
BBX Operating, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Oct 16, 2018
                                      Form ID: pdfintp                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2018.
aty            +Thomas A. Labuda,   1000 Louisiana Street Ste 6000,   Houston, TX 77002-6004

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Oct 16 2018 23:51:28
                 United States Trustee - AU12,   United States Trustee,   903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2018 at the address(es) listed below:
              Duston K. McFaul    on behalf of Plaintiff    Trinity River Resources, LP dmcfaul@sidley.com,
               txefilingnotice@sidley.com
              Mark Curtis Taylor    on behalf of Defendant Matthew J. Telfer mark.taylor@wallerlaw.com,
               tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark Curtis Taylor    on behalf of Defendant    Kodiak Resources, Inc. mark.taylor@wallerlaw.com,
               tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark Curtis Taylor    on behalf of Defendant John Gaines mark.taylor@wallerlaw.com,
               tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark Curtis Taylor    on behalf of Defendant    Border to Border Exploration, LLC
               mark.taylor@wallerlaw.com, tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark Curtis Taylor    on behalf of Defendant    BBX Operating, LLC mark.taylor@wallerlaw.com,
               tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark Curtis Taylor    on behalf of Defendant    Border to Border #1, LP mark.taylor@wallerlaw.com,
               tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Michael Fishel     on behalf of Plaintiff    Liquidating Trustee (John T. Young, Jr.)
               mfishel@sidley.com, michael-fishel-4347@ecf.pacerpro.com
              Michael Fishel     on behalf of Plaintiff    Trinity River Resources, LP mfishel@sidley.com,
               michael-fishel-4347@ecf.pacerpro.com
                                                                                              TOTAL: 9
